DETAILED ACTION
This action is in reply to an application filed July 31st, 2020. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on August 1st, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23rd, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US Pub. No. 20190005744 A1), herein after Curtis.
Regarding claim 1, Curtis teaches [a] computer-implemented method for integration of data into flight data monitoring, the method comprising (Curtis: Para. 0002; "The present technology relates to systems and methods for collecting, analyzing and reporting flight data for both fixed wing and rotary wing aircraft. More specifically, the technology relates to wireless data transfer and heuristic triggers to analyze the data in real time. A flight data recording and reporting unit, which may be modular or may be a single unit is central to the system."): receiving quick access recorder data from an aircraft (Curtis: Para. 0078; "In all embodiments, the flight data recording and reporting unit 12, 32, 52, 72, 92 is configured to monitor flight crew compliance with a set of Standard Operating... It provides a flexible tool for building Flight Data Monitoring (FDM) into existing avionics systems both with and without existing data monitoring appliances and includes Air Data and Attitude Heading and Reference Systems (ADHRS), Quick Access Recorder (QAR), Wireless Data Link (WDL), Read Out Subscriber Equipment (ROSE), and Flight Data Recorder (FDR)."); receiving flight management system data from the aircraft (Curtis: Para. 0080; "As shown in FIG. 7, in general terms, the flight data recording and reporting unit 12, 32, 52, 72, 92 may interface to a Flight Management System Computer (FMSC) 300, an input device 302 connected to the FMSC 300, and a display device 304 connected to the FMSC 300. The input device 302 may be used to load navigation information into the FMSC 300."); combining the quick access recorder data and the flight management system data to form combined data; and displaying the combined data on a user device (Curtis: Para. 0106 and 0114; "The flight data recording and reporting unit 12, 32, 52, 72, 92 can be defined as a smart device, as it is able to decide when to send data and what data to send, select the data to be sent, process the data to be sent, compare data to “normal data” to identify possible anomalies, filter the data to be sent, parse the data to be sent and manipulate the data to be sent, in addition to providing the raw data... The central processor 328 of the flight data recording and reporting unit 12, 32, 52, 72, 92 is also instructed by the memory 329 to filter and/or parse the large set of data parameters to provide a refined subset of data for sending to the base station 18, 38, 62, 82, 102 as well as the observation station 42... This can be an iterative process, with the data set being refined or expanded or otherwise changed on board by the flight data recording and reporting unit 12, 32, 52, 72, 92, including requesting a new data set." "The observation station 42 is an application for the analysis, reporting and visualization of the flight data recording and reporting unit 12, 32, 52, 72, 92 log files. The observation station 42 is a server based application (with a browser based user interface) that translates raw flight data recording and reporting unit 12, 32, 52, 72, 92 log files based on pre-configured templates, identifies flights, events and exceedances based on rules defined by the user and displays summary reports of the data and allows for full data analysis including graphing and three dimensional (3D) flight playback.").
Curtis is silent to the data being combined, however this step is implied as Curtis does teach that the data is collated when providing reports (Curtis: Para. 0177; "In this scenario, an engine manufacturer or maintenance provider requires periodic snapshots of certain specified data parameters that are to be collated and sent to them as part of their operational performance obligation. The flight data recording and reporting unit 12, 32, 52, 72, 92 manages this by: 1. Collecting the incoming data and analyzing it to verify that it is representative of “stabilized” data according to some preset (known) profile within the flight data recording and reporting unit 12, 32, 52, 72, 92... 3. If data are stable, flight data recording and reporting unit 12, 32, 52, 72, 92 begins collecting the specific required parameters for time period =y. 4. The flight data recording and reporting unit 12, 32, 52, 72, 92 then reformats the collected data ready for transmission. 5. The flight data recording and reporting unit 12, 32, 52, 72, 92 analyses the data and determines whether it is important enough to send it immediately while airborne and by satellite radio or wait until the aircraft has completed flight i.e. on ground and then relay the data set along with other (bulk) stored data to the remote flight data monitoring, storage and analysis unit 26, 46, 66, 86, 106. This latter step is often referred to as the timeliness determination of information.") for the benefit of having all relevant data for a during an interval of time displayed in a single report or graph.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the creation of subsets of data from the FMS and the QAR in Curtis to be combined as part of a collated data report for the benefit of having all relevant data for a during an interval of time displayed in a single report or graph.
Regarding claim 2, Curtis remains as applied as in claim 1 and goes on to further teach
Regarding claim 2, Curtis remains as applied as in claim 1 and goes on to further teach [t]he computer-implemented method of claim 1, further comprising: receiving operational flight plan data; and combining the operational flight plan data with the quick access recorder data and the flight management system data to form the combined data (Curtis: Para. 0079; "The flight data recording and reporting unit 12, 32, 52, 72, 92 provides multiple inputs (digital and analog and serial bus) for gathering data from sensory equipment installed in the aircraft. It is designed to perform data gathering and live event notification. Remotely configurable operating parameters allow for event message generation or control of the built in outputs when specific conditions are met based on the state of the sensory inputs. Conditions such as but not limited to, GPS position, altitude, groundspeed, accelerations (load factor), attitude (roll, pitch, yaw), heading and air data (air speed, pressure, and altitude) are monitored.").
Regarding claim 3, Curtis remains as applied as in claim 1 and goes on to further teach [t]he computer-implemented method of claim 1, further comprising creating a report from the combined data, and wherein displaying the combined data includes displaying the report (Curtis: Para. 0114; "The observation station 42 is an application for the analysis, reporting and visualization of the flight data recording and reporting unit 12, 32, 52, 72, 92 log files. The observation station 42 is a server based application (with a browser based user interface) that translates raw flight data recording and reporting unit 12, 32, 52, 72, 92 log files based on pre-configured templates, identifies flights, events and exceedances based on rules defined by the user and displays summary reports of the data and allows for full data analysis including graphing and three dimensional (3D) flight playback.").
Regarding claim 4, Curtis remains as applied as in claim 1 and goes on to further teach [t]he computer-implemented method of claim 1, wherein the combining the quick access recorder data and the flight management system data includes performing registration of the data at a plurality of times (Curtis: Para. 0114; "The observation station 42 is an application for the analysis, reporting and visualization of the flight data recording and reporting unit 12, 32, 52, 72, 92 log files. The observation station 42 is a server based application (with a browser based user interface) that translates raw flight data recording and reporting unit 12, 32, 52, 72, 92 log files based on pre-configured templates, identifies flights, events and exceedances based on rules defined by the user and displays summary reports of the data and allows for full data analysis including graphing and three dimensional (3D) flight playback. Any logged data can be displayed in the observation station 42 if it can be graphed against a time series.").
Regarding claim 5, Curtis remains as applied as in claim 1 and goes on to further teach [t]he computer-implemented method of claim 1, wherein the flight management system data and the quick access recorder data is received after completion of a flight (Curtis: Para. 0120; "The pilot 200 was asked to pilot a charter flight to a temporary airstrip. Staff are required to download the flight data monitoring records after each flight. After the flight, the pilot 200 lands the aircraft and taxis to a stop on the dirt runway. After the passengers exit the aircraft, the pilot 200 takes out his mobile device, which in this case is an iPad®, to use as the mobile base station 62, 82, 102 to retrieve the flight data from the onboard flight data recording and reporting unit 12, 32, 52, 72, 92.").
Regarding claim 6, Curtis remains as applied as in claim 1 and goes on to further teach [t]he computer-implemented method of claim 1, wherein the flight management system data include at least one of periodic trajectory 4D reports, flight summary, and pilot button push data (Curtis: Para. 0078; "In all embodiments, the flight data recording and reporting unit 12, 32, 52, 72, 92 is configured to monitor flight crew compliance with a set of Standard Operating Procedures adaptable to different flight operation types. It captures occurrences that take place during flight, even those which the crews are unaware of, and it identifies issues irrespective of a company's reporting culture. It provides a flexible tool for building Flight Data Monitoring (FDM) into existing avionics systems both with and without existing data monitoring appliances and includes Air Data and Attitude Heading and Reference Systems (ADHRS), Quick Access Recorder (QAR), Wireless Data Link (WDL), Read Out Subscriber Equipment (ROSE), and Flight Data Recorder (FDR). It includes FSM heuristics monitoring and a real time reporting system so that data are transmitted automatically to a local satellite transceiver, the fixed base station 18, the fixed base station 38 and the mobile or fixed observation station 42 or the mobile base station 62, 82, 102.").

Regarding claim 10, Curtis teaches [a] computer-implemented system for integration of data into flight data monitoring, the computer-implemented system comprising: a memory having processor-readable instructions stored therein; and at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform functions for (Curtis: Para. 0011; "In one embodiment, an aircraft flight data monitoring and analysis system is provided, the system comprising: an onboard flight data recording and reporting unit, which includes a central processor and a memory, the memory configured to send instructions to the central processor to analyze a data set and then process the data set..."): receiving quick access recorder data from an aircraft (Curtis: Para. 0078; "In all embodiments, the flight data recording and reporting unit 12, 32, 52, 72, 92 is configured to monitor flight crew compliance with a set of Standard Operating... It provides a flexible tool for building Flight Data Monitoring (FDM) into existing avionics systems both with and without existing data monitoring appliances and includes Air Data and Attitude Heading and Reference Systems (ADHRS), Quick Access Recorder (QAR), Wireless Data Link (WDL), Read Out Subscriber Equipment (ROSE), and Flight Data Recorder (FDR)."); receiving flight management system data from the aircraft (Curtis: Para. 0080; "As shown in FIG. 7, in general terms, the flight data recording and reporting unit 12, 32, 52, 72, 92 may interface to a Flight Management System Computer (FMSC) 300, an input device 302 connected to the FMSC 300, and a display device 304 connected to the FMSC 300. The input device 302 may be used to load navigation information into the FMSC 300."); combining the quick access recorder data and the flight management system data to form combined data; and displaying the combined data on a user device (Curtis: Para. 0106 and 0114; "The flight data recording and reporting unit 12, 32, 52, 72, 92 can be defined as a smart device, as it is able to decide when to send data and what data to send, select the data to be sent, process the data to be sent, compare data to “normal data” to identify possible anomalies, filter the data to be sent, parse the data to be sent and manipulate the data to be sent, in addition to providing the raw data... The central processor 328 of the flight data recording and reporting unit 12, 32, 52, 72, 92 is also instructed by the memory 329 to filter and/or parse the large set of data parameters to provide a refined subset of data for sending to the base station 18, 38, 62, 82, 102 as well as the observation station 42... This can be an iterative process, with the data set being refined or expanded or otherwise changed on board by the flight data recording and reporting unit 12, 32, 52, 72, 92, including requesting a new data set." "The observation station 42 is an application for the analysis, reporting and visualization of the flight data recording and reporting unit 12, 32, 52, 72, 92 log files. The observation station 42 is a server based application (with a browser based user interface) that translates raw flight data recording and reporting unit 12, 32, 52, 72, 92 log files based on pre-configured templates, identifies flights, events and exceedances based on rules defined by the user and displays summary reports of the data and allows for full data analysis including graphing and three dimensional (3D) flight playback.").
Curtis is silent to the data being combined, however this step is implied as Curtis does teach that the data is collated when providing reports (Curtis: Para. 0177; "In this scenario, an engine manufacturer or maintenance provider requires periodic snapshots of certain specified data parameters that are to be collated and sent to them as part of their operational performance obligation. The flight data recording and reporting unit 12, 32, 52, 72, 92 manages this by: 1. Collecting the incoming data and analyzing it to verify that it is representative of “stabilized” data according to some preset (known) profile within the flight data recording and reporting unit 12, 32, 52, 72, 92... 3. If data are stable, flight data recording and reporting unit 12, 32, 52, 72, 92 begins collecting the specific required parameters for time period =y. 4. The flight data recording and reporting unit 12, 32, 52, 72, 92 then reformats the collected data ready for transmission. 5. The flight data recording and reporting unit 12, 32, 52, 72, 92 analyses the data and determines whether it is important enough to send it immediately while airborne and by satellite radio or wait until the aircraft has completed flight i.e. on ground and then relay the data set along with other (bulk) stored data to the remote flight data monitoring, storage and analysis unit 26, 46, 66, 86, 106. This latter step is often referred to as the timeliness determination of information.") for the benefit of having all relevant data for a during an interval of time displayed in a single report or graph.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the creation of subsets of data from the FMS and the QAR in Curtis to be combined as part of a collated data report for the benefit of having all relevant data for a during an interval of time displayed in a single report or graph.
Regarding claim 11, Curtis remains as applied as in claim 10 and goes on to further teach [t]he computer-implemented system of claim 10, wherein the functions further include: receiving operational flight plan data; and combining the operational flight plan data with the quick access recorder data and the flight management system data to form the combined data (Curtis: Para. 0079; "The flight data recording and reporting unit 12, 32, 52, 72, 92 provides multiple inputs (digital and analog and serial bus) for gathering data from sensory equipment installed in the aircraft. It is designed to perform data gathering and live event notification. Remotely configurable operating parameters allow for event message generation or control of the built in outputs when specific conditions are met based on the state of the sensory inputs. Conditions such as but not limited to, GPS position, altitude, groundspeed, accelerations (load factor), attitude (roll, pitch, yaw), heading and air data (air speed, pressure, and altitude) are monitored.").
Regarding claim 12, Curtis remains as applied as in claim 10 and goes on to further teach
Regarding claim 13, Curtis remains as applied as in claim 10 and goes on to further teach

Regarding claim 16, Curtis teaches [a] non-transitory computer-readable medium containing instructions for vehicle collision notification and avoidance, the instructions comprising (Curtis: Para. 0011; "In one embodiment, an aircraft flight data monitoring and analysis system is provided, the system comprising: an onboard flight data recording and reporting unit, which includes a central processor and a memory, the memory configured to send instructions to the central processor to analyze a data set and then process the data set..."): receiving quick access recorder data from an aircraft (Curtis: Para. 0078; "In all embodiments, the flight data recording and reporting unit 12, 32, 52, 72, 92 is configured to monitor flight crew compliance with a set of Standard Operating... It provides a flexible tool for building Flight Data Monitoring (FDM) into existing avionics systems both with and without existing data monitoring appliances and includes Air Data and Attitude Heading and Reference Systems (ADHRS), Quick Access Recorder (QAR), Wireless Data Link (WDL), Read Out Subscriber Equipment (ROSE), and Flight Data Recorder (FDR)."); receiving flight management system data from the aircraft (Curtis: Para. 0080; "As shown in FIG. 7, in general terms, the flight data recording and reporting unit 12, 32, 52, 72, 92 may interface to a Flight Management System Computer (FMSC) 300, an input device 302 connected to the FMSC 300, and a display device 304 connected to the FMSC 300. The input device 302 may be used to load navigation information into the FMSC 300."); combining the quick access recorder data and the flight management system data to form combined data; and displaying the combined data on a user device (Curtis: Para. 0106 and 0114; "The flight data recording and reporting unit 12, 32, 52, 72, 92 can be defined as a smart device, as it is able to decide when to send data and what data to send, select the data to be sent, process the data to be sent, compare data to “normal data” to identify possible anomalies, filter the data to be sent, parse the data to be sent and manipulate the data to be sent, in addition to providing the raw data... The central processor 328 of the flight data recording and reporting unit 12, 32, 52, 72, 92 is also instructed by the memory 329 to filter and/or parse the large set of data parameters to provide a refined subset of data for sending to the base station 18, 38, 62, 82, 102 as well as the observation station 42... This can be an iterative process, with the data set being refined or expanded or otherwise changed on board by the flight data recording and reporting unit 12, 32, 52, 72, 92, including requesting a new data set." "The observation station 42 is an application for the analysis, reporting and visualization of the flight data recording and reporting unit 12, 32, 52, 72, 92 log files. The observation station 42 is a server based application (with a browser based user interface) that translates raw flight data recording and reporting unit 12, 32, 52, 72, 92 log files based on pre-configured templates, identifies flights, events and exceedances based on rules defined by the user and displays summary reports of the data and allows for full data analysis including graphing and three dimensional (3D) flight playback.").
Curtis is silent to the data being combined, however this step is implied as Curtis does teach that the data is collated when providing reports (Curtis: Para. 0177; "In this scenario, an engine manufacturer or maintenance provider requires periodic snapshots of certain specified data parameters that are to be collated and sent to them as part of their operational performance obligation. The flight data recording and reporting unit 12, 32, 52, 72, 92 manages this by: 1. Collecting the incoming data and analyzing it to verify that it is representative of “stabilized” data according to some preset (known) profile within the flight data recording and reporting unit 12, 32, 52, 72, 92... 3. If data are stable, flight data recording and reporting unit 12, 32, 52, 72, 92 begins collecting the specific required parameters for time period =y. 4. The flight data recording and reporting unit 12, 32, 52, 72, 92 then reformats the collected data ready for transmission. 5. The flight data recording and reporting unit 12, 32, 52, 72, 92 analyses the data and determines whether it is important enough to send it immediately while airborne and by satellite radio or wait until the aircraft has completed flight i.e. on ground and then relay the data set along with other (bulk) stored data to the remote flight data monitoring, storage and analysis unit 26, 46, 66, 86, 106. This latter step is often referred to as the timeliness determination of information.") for the benefit of having all relevant data for a during an interval of time displayed in a single report or graph.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the creation of subsets of data from the FMS and the QAR in Curtis to be combined as part of a collated data report for the benefit of having all relevant data for a during an interval of time displayed in a single report or graph.
Regarding claim 17, Curtis remains as applied as in claim 16 and goes on to further teach [t]he non-transitory computer-readable medium of claim 16, the instructions further comprising: receiving operational flight plan data; and combining the operational flight plan data with the quick access recorder data and the flight management system data to form the combined data (Curtis: Para. 0079; "The flight data recording and reporting unit 12, 32, 52, 72, 92 provides multiple inputs (digital and analog and serial bus) for gathering data from sensory equipment installed in the aircraft. It is designed to perform data gathering and live event notification. Remotely configurable operating parameters allow for event message generation or control of the built in outputs when specific conditions are met based on the state of the sensory inputs. Conditions such as but not limited to, GPS position, altitude, groundspeed, accelerations (load factor), attitude (roll, pitch, yaw), heading and air data (air speed, pressure, and altitude) are monitored.").
Regarding claim 18, Curtis remains as applied as in claim 16 and goes on to further teach [t]he non-transitory computer-readable medium of claim 16, the instructions further comprising: creating a report from the combined data, and wherein displaying the combined data includes displaying the report (Curtis: Para. 0114; "The observation station 42 is an application for the analysis, reporting and visualization of the flight data recording and reporting unit 12, 32, 52, 72, 92 log files. The observation station 42 is a server based application (with a browser based user interface) that translates raw flight data recording and reporting unit 12, 32, 52, 72, 92 log files based on pre-configured templates, identifies flights, events and exceedances based on rules defined by the user and displays summary reports of the data and allows for full data analysis including graphing and three dimensional (3D) flight playback.").

Claims 7-9, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis as applied to claims 1, 10, and 16 above, and further in view of Geay et al. (US Pub. No. 20140180507 A1), herein after Geay.
Regarding claim 7, Curtis remain as applied as in claim 1, however Curtis is silent to [t]he computer-implemented method of claim 1, further includes receiving contextual data including at least one of time, season, visibility, wind, weather parameters, and traffic parameters.
In a similar field, Geay teaches [t]he computer-implemented method of claim 1, further includes receiving contextual data including at least one of time, season, visibility, wind, weather parameters, and traffic parameters (Geay: Para. 0184; "The pilot retrieves the data useful for his computation (parameters on the runway, weather, configuration and failures of the aircraft, or other data) from the other avionic systems, for example the FMS. For example, he presses on the button "retrieve FM data" represented in FIG. 11. He may also enter these data manually or modify them. Alternatively or in combination, these data may be retrieved automatically by the configuration module.") for the benefit of providing context around a planned or historic flight plan.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the FMS from Curtis to also monitor and provide wind and weather parameters before, during, or after a flight, as taught by Geay, for the benefit of providing context around a planned or historic flight plan.
Regarding claim 8, Curtis and Geay remain as applied as in claim 7, and Curtis goes on to further teach [t]he computer-implemented method of claim 7, wherein the combining step further includes combining the contextual data to form the combined data (Curtis: Para. 0176; "In this scenario the aircraft is in flight and the onboard sensors are providing data at intervals throughout the flight. Snapshot data are also collected and sent when the engines are at take-off power. The sensors are sending the data to the flight data recording and reporting unit 12, 32, 52, 72, 92 which may be a two component (elements 73 and 94) unit. The flight data recording and reporting unit 12, 32, 52, 72, 92 then extracts engine and air data from this flight data, formats it and sends it to the remote flight data monitoring, storage and analysis unit 26, 46, 66, 86, 106 for the purpose of Engine Trend Analysis and Fault & Failure prediction and identification... Each request results in the flight data recording and reporting unit 12, 32, 52, 72, 92 manipulating the data prior to sending it. Data collected includes compressor/turbine RPMs and engine gas temperature. Secondary parameters collected are fuel flow, engine vibration, oil temperature and pressure, torque and propeller or rotor rpm if appropriate. Air data consists of pressure, altitude, outside air temperature and indicated airspeed. The data may or may not be routed via the base station 18, 38 62, 82, 102 enroute to the remote flight data monitoring, storage and analysis unit 26, 46, 66, 86, 106. The raw data are also sent to the remote flight data monitoring, storage and analysis unit 26, 46, 66, 86, 106.").
Regarding claim 9, Curtis remain as applied as in claim 1, however Curtis is silent to [t]he computer implemented method of claim 1, further comprising analyzing the combined data to identify errors in programming of a flight management system generating the flight management system data.
In a similar field, Geay teaches [t]he computer implemented method of claim 1, further comprising analyzing the combined data to identify errors in programming of a flight management system generating the flight management system data (Geay: Para. 0134, 0151, 0153, and 0159; "The TOPOC-HMI configuration module may also communicate with other avionic systems. For example, it may communicate with the flight management system FMS to retrieve the flight plan information (runway used, loading data, or other information) and so avoid making inputs twice over. It may also communicate with the flight management system FMS to send computation results (flap configuration, speeds of maneuvers, or other results) and thus avoid the burdensome nature of the copying task, avoid copying errors, avoid the operational procedure that requires the PNF (standing for Pilot Non-Flying) to carry out a check between the data incorporated by the PF (Pilot Flying) and his results." "FIG. 5 is a general flowchart of the steps implemented in some embodiments to obtain a computed parameter. For example, these steps are implemented by a configuration module such as discussed earlier." "When a new item of data (or group of data) is retrieved (step 503, YES) a request to check the consistency of that data (or group of data) is sent to the computation module at a step 504." "At step 600, it is determined whether the computed parameter is corrupted. If that is the case (YES), an error message is displayed to the pilot at a step 601. Otherwise (NO), the computed parameter is displayed at a step 602. The incorporation of this parameter into the flight management system FMS is then launched at a step 603. For example, the pilot clicks on a button.") for the benefit of diagnosing internal issues related to the software or hardware of an airplane.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the data analysis and processing from Curtis to monitor the data for errors, as taught by Geay, for the benefit of diagnosing internal issues related to the software or hardware of an airplane.

Regarding claim 14, Curtis remain as applied as in claim 10 and goes on to further teach [t]he computer-implemented system of claim 10, wherein the functions further include: receiving contextual data… wherein the combining step further includes combining the contextual data to form the combined data (Curtis: Para. 0176; "In this scenario the aircraft is in flight and the onboard sensors are providing data at intervals throughout the flight. Snapshot data are also collected and sent when the engines are at take-off power. The sensors are sending the data to the flight data recording and reporting unit 12, 32, 52, 72, 92 which may be a two component (elements 73 and 94) unit. The flight data recording and reporting unit 12, 32, 52, 72, 92 then extracts engine and air data from this flight data, formats it and sends it to the remote flight data monitoring, storage and analysis unit 26, 46, 66, 86, 106 for the purpose of Engine Trend Analysis and Fault & Failure prediction and identification... Each request results in the flight data recording and reporting unit 12, 32, 52, 72, 92 manipulating the data prior to sending it. Data collected includes compressor/turbine RPMs and engine gas temperature. Secondary parameters collected are fuel flow, engine vibration, oil temperature and pressure, torque and propeller or rotor rpm if appropriate. Air data consists of pressure, altitude, outside air temperature and indicated airspeed. The data may or may not be routed via the base station 18, 38 62, 82, 102 enroute to the remote flight data monitoring, storage and analysis unit 26, 46, 66, 86, 106. The raw data are also sent to the remote flight data monitoring, storage and analysis unit 26, 46, 66, 86, 106.").
Curtis is silent to receiving the contextual data including at least one of time, season, visibility, wind, weather parameters, and traffic parameters.
In a similar field, Geay teaches [t]he computer-implemented system of claim 10, wherein the functions further include: receiving contextual data including at least one of time, season, visibility, wind, weather parameters, and traffic parameters (Geay: Para. 0184; "The pilot retrieves the data useful for his computation (parameters on the runway, weather, configuration and failures of the aircraft, or other data) from the other avionic systems, for example the FMS. For example, he presses on the button "retrieve FM data" represented in FIG. 11. He may also enter these data manually or modify them. Alternatively or in combination, these data may be retrieved automatically by the configuration module.") for the benefit of providing context around a planned or historic flight plan.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the FMS from Curtis to also monitor and provide wind and weather parameters before, during, or after a flight, as taught by Geay, for the benefit of providing context around a planned or historic flight plan.
Regarding claim 15, Curtis remain as applied as in claim 10, however Curtis is silent to [t]he computer-implemented system of claim 10, wherein the functions further include: analyzing the combined data to identify errors in programming of a flight management system generating the flight management system data.
In a similar field, Geay teaches [t]he computer-implemented system of claim 10, wherein the functions further include: analyzing the combined data to identify errors in programming of a flight management system generating the flight management system data (Geay: Para. 0134, 0151, 0153, and 0159; "The TOPOC-HMI configuration module may also communicate with other avionic systems. For example, it may communicate with the flight management system FMS to retrieve the flight plan information (runway used, loading data, or other information) and so avoid making inputs twice over. It may also communicate with the flight management system FMS to send computation results (flap configuration, speeds of maneuvers, or other results) and thus avoid the burdensome nature of the copying task, avoid copying errors, avoid the operational procedure that requires the PNF (standing for Pilot Non-Flying) to carry out a check between the data incorporated by the PF (Pilot Flying) and his results." "FIG. 5 is a general flowchart of the steps implemented in some embodiments to obtain a computed parameter. For example, these steps are implemented by a configuration module such as discussed earlier." "When a new item of data (or group of data) is retrieved (step 503, YES) a request to check the consistency of that data (or group of data) is sent to the computation module at a step 504." "At step 600, it is determined whether the computed parameter is corrupted. If that is the case (YES), an error message is displayed to the pilot at a step 601. Otherwise (NO), the computed parameter is displayed at a step 602. The incorporation of this parameter into the flight management system FMS is then launched at a step 603. For example, the pilot clicks on a button.") for the benefit of diagnosing internal issues related to the software or hardware of an airplane.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the data analysis and processing from Curtis to monitor the data for errors, as taught by Geay, for the benefit of diagnosing internal issues related to the software or hardware of an airplane.

Regarding claim 19, Curtis remain as applied as in claim 16 and goes on to further teach [t]he non-transitory computer-readable medium of claim 16, the instructions further comprising: receiving contextual data… wherein the combining step further includes combining the contextual data to form the combined data (Curtis: Para. 0176; "In this scenario the aircraft is in flight and the onboard sensors are providing data at intervals throughout the flight. Snapshot data are also collected and sent when the engines are at take-off power. The sensors are sending the data to the flight data recording and reporting unit 12, 32, 52, 72, 92 which may be a two component (elements 73 and 94) unit. The flight data recording and reporting unit 12, 32, 52, 72, 92 then extracts engine and air data from this flight data, formats it and sends it to the remote flight data monitoring, storage and analysis unit 26, 46, 66, 86, 106 for the purpose of Engine Trend Analysis and Fault & Failure prediction and identification... Each request results in the flight data recording and reporting unit 12, 32, 52, 72, 92 manipulating the data prior to sending it. Data collected includes compressor/turbine RPMs and engine gas temperature. Secondary parameters collected are fuel flow, engine vibration, oil temperature and pressure, torque and propeller or rotor rpm if appropriate. Air data consists of pressure, altitude, outside air temperature and indicated airspeed. The data may or may not be routed via the base station 18, 38 62, 82, 102 enroute to the remote flight data monitoring, storage and analysis unit 26, 46, 66, 86, 106. The raw data are also sent to the remote flight data monitoring, storage and analysis unit 26, 46, 66, 86, 106.").
 Curtis is silent to the contextual data including at least one of time, season, visibility, wind, weather parameters, and traffic parameters.
In a similar field, Geay teaches [t]he non-transitory computer-readable medium of claim 16, the instructions further comprising: receiving contextual data including at least one of time, season, visibility, wind, weather parameters, and traffic parameters, and wherein the combining step further includes combining the contextual data to form the combined data (Geay: Para. 0184; "The pilot retrieves the data useful for his computation (parameters on the runway, weather, configuration and failures of the aircraft, or other data) from the other avionic systems, for example the FMS. For example, he presses on the button "retrieve FM data" represented in FIG. 11. He may also enter these data manually or modify them. Alternatively or in combination, these data may be retrieved automatically by the configuration module.") for the benefit of providing context around a planned or historic flight plan.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the FMS from Curtis to also monitor and provide wind and weather parameters before, during, or after a flight, as taught by Geay, for the benefit of providing context around a planned or historic flight plan.
Regarding claim 20, Curtis remain as applied as in claim 19, however Curtis is silent to [t]he non-transitory computer-readable medium of claim 16, the instructions further comprising: analyzing the combined data to identify errors in programming of a flight management system generating the flight management system data.
In a similar field, Geay teaches [t]he non-transitory computer-readable medium of claim 16, the instructions further comprising: analyzing the combined data to identify errors in programming of a flight management system generating the flight management system data (Geay: Para. 0134, 0151, 0153, and 0159; "The TOPOC-HMI configuration module may also communicate with other avionic systems. For example, it may communicate with the flight management system FMS to retrieve the flight plan information (runway used, loading data, or other information) and so avoid making inputs twice over. It may also communicate with the flight management system FMS to send computation results (flap configuration, speeds of maneuvers, or other results) and thus avoid the burdensome nature of the copying task, avoid copying errors, avoid the operational procedure that requires the PNF (standing for Pilot Non-Flying) to carry out a check between the data incorporated by the PF (Pilot Flying) and his results." "FIG. 5 is a general flowchart of the steps implemented in some embodiments to obtain a computed parameter. For example, these steps are implemented by a configuration module such as discussed earlier." "When a new item of data (or group of data) is retrieved (step 503, YES) a request to check the consistency of that data (or group of data) is sent to the computation module at a step 504." "At step 600, it is determined whether the computed parameter is corrupted. If that is the case (YES), an error message is displayed to the pilot at a step 601. Otherwise (NO), the computed parameter is displayed at a step 602. The incorporation of this parameter into the flight management system FMS is then launched at a step 603. For example, the pilot clicks on a button.") for the benefit of diagnosing internal issues related to the software or hardware of an airplane.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the data analysis and processing from Curtis to monitor the data for errors, as taught by Geay, for the benefit of diagnosing internal issues related to the software or hardware of an airplane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pineo et al. (US Pub. No. 20180164123 A1) discloses a system and method that takes data related to a trip like trip location data from a flight management system and trip data from a quick access recorder and displays all the relevant data about the trip together.
Jayathirtha et al. (US Pub. No. 20170291715 A1) discloses a method and apparatus for determining a flight’s safety based on data like the projected weather obtained from a FMS and use the data from the FMS alongside aircraft parameter data from a QAR to generate an advisory message to pilots when a projected flight plan is not safe.
Pandit et al. (US Pub. No. 20100152924 A1) discloses an electronic flight bag that collects and displays various data from various sources such as from a FMS and a QAR and displays it for maintenance purposes to the flight crew of an airplane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./             Examiner, Art Unit 3663                                                                                                                                                                                           
/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663